283 S.W.3d 826 (2009)
STATE of Missouri, Respondent,
v.
Sandrio DEJESUS-ANDUJAR, Appellant.
No. WD 69118.
Missouri Court of Appeals, Western District.
May 19, 2009.
Rehearing Denied June 23, 2009.
Margaret M. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Chris Koster, John W. Grantham, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Sandrio DeJesus-Andujar appeals the circuit court's judgment of his conviction for one count of attempted forcible sodomy in violation of § 566.060, RSMo Cum Supp. 2006. We affirm. Rule 30.25(b).